Citation Nr: 9925454	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chondromalacia patella, right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the service-
connected chondromalacia patella, left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the RO.


REMAND

The veteran contends that his bilateral knee disabilities are 
more disabling than currently rated.  At his personal hearing 
conducted in June 1998, the veteran testified that he 
suffered from the following symptoms relative to his 
bilateral knee condition:  lateral instability; constant pain 
on motion; limitation of motion; weakness; and crepitation, 
especially when climbing stairs.  He further stated that he 
occasionally wore metal braces in order to stabilize his 
knees.  According to the veteran, these braces were given to 
him by the VA Medical Center in Baltimore, Maryland.  

Subsequent to the hearing, the veteran was afforded a VA 
examination in July 1998.  At that time, he reported 
intermittent pain and swelling in both knees, especially with 
stairs, prolonged walking and running, which was eased by 
exercises and Motrin.  Examination of both knees showed no 
evidence of swelling, fluid, heat or erythema.  In addition, 
no evidence of subluxation, contracture, laxity or 
instability was detected.  Examination did demonstrate, 
however, mild to moderate crepitus, bilaterally, on 
extension, as well as moderate, diffuse tenderness, 
bilaterally.  Range of motion was recorded as extension to 0 
degrees and flexion to 135 degrees.   

Based on the above examination, a diagnosis of bilateral 
chondromalacia was rendered.  The examining physician further 
opined that, in light of the absence of clinical evidence of 
laxity or instability of either knee, the requirement for 
knee braces had not been established.  X-ray studies 
performed in conjunction with the examination were 
essentially negative, except for degenerative findings, 
bilaterally, which were stated to be mild relative to the 
veteran's age.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1998), and clinical findings must be expressed in terms 
of the degree of additional range-of-motion loss due to any 
pain on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As such, the most recent VA examination is inadequate for 
evaluation purposes as it does not include sufficient detail 
for rating the disabilities at issue.  Further examination 
should be conducted on remand.  38 C.F.R. § 4.2 (1998).

Furthermore, as stated in 38 C.F.R. § 4.21 (1998), 
coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one diagnostic code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has issued a precedential opinion that 
assignment of multiple evaluations for limitation of knee 
motion (Diagnostic Codes 5260 and 5261) and for subluxation 
or lateral instability (under Diagnostic Code 5257) does not 
violate the prohibition against pyramiding in 38 C.F.R. 
§ 4.14 (1998).  O.G.C. Prec. 23-97 (Jul. 24, 1997).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
bilateral knee disability in recent 
years.  After securing any necessary 
releases, the RO should obtain all 
records that are not already contained in 
the claims folder to include those from 
the Baltimore VA medical center from July 
1997 to the present.  Once obtained, all 
records should be permanently associated 
with the claims file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his bilateral 
knee disability.  The importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination and all indicated diagnostic 
tests must be performed.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the bilateral knee 
disability at issue in light of the whole 
recorded history.  

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected right and left knees 
due to any of the following:  (1) pain on 
use, including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
The examiner should record all complaints 
and clinical findings pertaining to 
disability of the knees.  Complete range 
of motion testing should be conducted for 
the knees and the examiner should provide 
the normal range of motion for the knee 
joint.  Any instability attributable to 
the service connected right and left 
knees should be noted.  The severity of 
any such instability should be described 
as mild, moderate or severe.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca, and if there is 
evidence of lateral instability of either 
knee, together with limitation of motion, 
the RO should apply the provisions of 
VAOPGCPREC 23-97 in the evaluation of the 
service connected disability.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to 
date the examination was scheduled and 
the address to which notification was 
sent.  The RO should also include a copy 
of the notification sent to the veteran 
informing him of the importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



